By order of September 12, 2017, the prosecuting attorney was directed to answer the application for leave to appeal the July 6, 2016 order of the Court of Appeals. We also directed defense trial counsel to file a brief regarding the defendant's March 27, 2015 Notice of Right to Timely Appeal and Request for Appointment of Attorney. On order of the Court, the answer and the brief having been received, the motion to extend time to file the brief is GRANTED, and the application for leave to appeal is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
Wilder, J., did not participate because he was on the Court of Appeals panel.